DETAILED ACTION
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2022 has been entered.

 	Claims 1, 8 and 15 have been amended. Claims 1-20 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The previously pending rejection to claims 1-20, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 5, 6, 8, 12, 13, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20180285793 A1), in view of Brereton et al  (US 20160110735 A1), in further view of Fotteler et al (US 8285584 B2).
As per claim 1, Li et al disclose a system for modifying retail facility order-processing capacity (i.e., Capacity planning process 118 can establish a workload capacity requirement of a retail venue, ¶ 0027), the system comprising:
one or more computer-readable media storing an application; a first computing device including a control circuit with a programmable processor configured to execute the application and including a visual display and an order-processing capacity modification module, wherein the order-processing capacity modification module (i.e., system 100, figure 1), when executed: 
generates a graphical user interface on the visual display of the first computing device, the graphical user interface including at least one input field configured to permit a user of the first computing device to:
 select a retail facility for an order-processing capacity modification, and
submit a request for the new order-processing capacity for the retail facility over a network to a server remote to the first computing device (i.e., Capacity planning process 118 can establish a workload capacity requirement of a retail venue based 
in response to a determination by the control circuit of the server that the new order-processing capacity exceeds a specified threshold number of customer orders placed with the retail facility, transmit an electronic communication to an electronic device of a deployment team member (i.e., The capacity planning process typically relying on the forecasted demands in the store (online orders for store pickup or ship from store). There are set forth herein embodiments to extend store labor capacity planning logic beyond the traditional capacity planning logic by also leveraging the labor of the store patrons in the physical store, who might be willing to help with picking up products for store pickup orders or ship to home orders, ¶ 0036. For 
in response to a determination by the control circuit of the server that the new order-processing capacity does not exceed the specified threshold number of customer orders placed with the retail facility, transmit an electronic communication to the electronic device of an implementation team member (i.e., For example, manager system 110 can be configured to dynamically switch from a current patron data determining mode that uses current patron data for determining to a predicting mode based on sensed computational processing loading of venue system 140 exceeding a threshold.  Manager system 110 can dynamically switch from a 
forward the new order-processing capacity to a capacity scheduling tool to produce a revised order-processing capacity schedule based on the request for the new order-processing capacity, wherein the database is updated to reflect the revised order-processing capacity schedule (i.e., manager system 110 can record results of a workforce scheduling using venue agents and patrons and can update capacity planning process 118 based on the results. ¶ 0048); and 
a second computing device configured to interface over the network with a webserver hosting a website to render the revised capacity schedule in the website (i.e., a messaging system used for communication between patron and venue operator, venue system 140 and other in venue systems, patron user computer devices 130A-130C venue agent user computer devices 120A-120Z, one or more website hosting server of manager system 110 which can host a website for facilitation, ¶ 0025).

Brereton et al disclose referring to FIG. 3, the user interface includes a scenarios/rules creation interface 301, which enables a user to create a scenario/rule (e.g., give it a name and a description). The user interface includes a parameter setting interface 303, which enables users to set parameters of the scenario/rule, such as capacity 311, radius 312 (e.g., set radius of sourcing location to examine), and split logic 313 (e.g., setup whether an order can be split so it can be sourced from multiple sourcing locations). The user interface includes a model selection interface 304 (e.g., select between rules based or optimized) and an input order selection interface 305, which includes a control 306 to set the start/end time/date in which orders are to be analyzed and a demand projection control 307 (¶ 0035).
FIG. 4 illustrates an example of the user interface illustrated in FIG. 3, which shows a data entry field for entering the scenario name, an option to select the type of mode (e.g., rules based or optimized), fields to specify the time period of prior orders to examine, and a demand projection slider to specify how much to increase 
Additionally, Li et al does not disclose wherein the server is configured to obtain electronic information associated with the retail facility over the network from a database to determine whether a prior order-processing capacity request for the retail facility is stored in the database, and wherein in response to a determination by the processor of the control circuit of the server that the prior order-processing request for the retail facility is stored in the database, the control circuit of the server is configured to:
transmit an electronic notification over the network to the first computing device to generate a prompt within the graphical user interface on the visual display of the first computing device, the prompt requiring the user of the first computing device to:
confirm an override of the prior order-processing request stored in the database, and approve the request for the new order-processing capacity for the retail facility, 
Fotteler et al disclose, referring now to FIGS. 14A-14C, a graphical user interface (GUI) 224 is illustrated for displaying, revising and approving store-assignment assortments, such as may generated by assortment definition process 154. In an exemplary embodiment, GUI 224 may be configured to perform one or more of the following functions: (i) Store dimension determination; (ii) Automatic assortment assignment; (iii) Add/change/delete new planned assortments; (iv) Add/change/delete new planned assortment assignments; (v) Master data display of store and assortment; and (vi) Filtering/sorting/layout adjusting the list (column 14, lines 30-42).
After a planned assortment is approved and released to operative systems, it receives the status released and the yellow light in column 238 is replaced by a green light. From a planning standpoint, it may be important to know whether the assignments are already used operatively because, if so, changes should be limited. In the illustrated embodiment, operative (e.g., "actual") assignments are shown in the left side columns of table area. If an operative assortment is being replaced by a new (planned) assignment, the new (planned) assignment is shown in the same row in the far right hand columns (see FIGS. 14B and 14C) (column 15, lines 4-14).
The assortment planning system may be configured so that any impermissible assignments are completely prevented by the system. Alternatively, the impermissible assignments may simply flagged to users as possible errors in the system but allowed to exist. As yet another possibility, impermissible assignments 
Fotteler et al also disclose the replenishment quantity determined for each article by the replenishment system is reconciled against an available budget and with actual store capacity for each article or group of articles to determine whether actual funds and capacity are available to support the replenishment quantity for each article. For example, in one embodiment, the replenishment system may receive one or more budget parameters and/or one or more capacity parameters in the form of merchandised or assortment planning data from an assortment planning system or another system. The replenishment system may then reconcile the replenishment quantity with the budget parameter and the actual capacity parameter (column 18, lines 40-52).
Li et al, Brereton et al and Fotteler et al are concerned with effective retail capacity management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include view a current order-processing capacity of the retail facility selected for the order- processing capacity modification, wherein the order-processing capacity represents a daily maximum number of orders projected to be processed at the retail facility within a selected day, and input a new order-processing capacity for the retail facility, wherein the new order-processing capacity is different from the current order-processing capacity and modifies the daily maximum number of orders projected to be processed at the retail facility within a selected day, and 

As per claim 5, Li et al disclose the control circuit of the server is configured to verify whether there is sufficient equipment available at the retail facility to handle the requested order-processing capacity increase after the user submits the capacity order-processing increase request (i.e., Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with 
As per claim 6, Li et al disclose the control circuit of the server is configured to verify whether the retail facility will be open a sufficient number of hours to handle the requested order-processing capacity increase after the user submits the order-processing capacity increase request (i.e., At block 220, manager system 110 can run capacity planning process 118 to determine a workforce capacity requirement of a retail venue for a time period, e.g. a work shift, ¶ 0024).
Claims 8, 12 and 13 are rejected based upon the same rationale as the rejection of claims 1, 5 and 6, respectively, since they are the method claims corresponding to the system claims.
Claims 15, 19 and 20 are rejected based upon the same rationale as the rejection of claims 1, 5 and 6, respectively, since they are the machine-readable medium claims corresponding to the system claims.

	Claims 2-4, 7, 9-11, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20180285793 A1), in view of Brereton et al  (US 20160110735 A1), in further view of Fotteler et al (US 8285584 B2), in further view of Lert Jr. (US 20180134492 A1).
As per claim 2-4, Li et al does not disclose the retail facility is a new retail facility, a new retail facility is a retail facility which is less than 30 days from opening, and a new retail facility is a retail facility which has been open less than 14 days.

Li et al and Lert Jr. are concerned with effective retail capacity management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the retail facility is a new retail facility, a new retail facility is a retail facility which is less than 30 days from opening, and a new retail facility is a retail facility which has been open less than 14 days in Li et al, as seen in Lert Jr., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 7, Li et al does not disclose the order-processing capacity schedule is used for handling online grocery orders.
Lert Jr. discloses with an example embodiment of the present invention, the store 300 is a grocery store providing groceries and other goods traditionally found at grocery stores to customers (¶ 0060).
Li et al and Lert Jr. are concerned with effective retail capacity management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the capacity schedule is used for handling online grocery orders in Li et al, as seen in Lert Jr., since the claimed invention is merely a combination of old elements, and in the combination each element merely 
Claims 9-11 and 14 are rejected based upon the same rationale as the rejection of claims 2-4 and 7, respectively, since they are the method claims corresponding to the system claims.
Claims 16-18 are rejected based upon the same rationale as the rejection of claims 2-4, respectively, since they are the machine-readable medium claims corresponding to the system claims.

Response to Arguments
 	In the Remarks, Applicant argues that Li provides no disclosure or suggestion of a graphical user interface configured to permit a user of the first computing device to "view a current order-processing capacity of the retail facility selected for the order-processing capacity modification, wherein the order-processing capacity represents a daily maximum number of orders projected to be processed at the retail facility within a selected day" and "input a new order- processing capacity for the retail facility, wherein the new order-processing capacity is different from the current order-processing capacity and modifies the daily maximum number of orders projected to be processed at the retail facility within a selected day" as recited in claims 1, 8, and 15. 
The Examiner respectfully submits that Li et al, in view of Brereton et al, in further view of Fotteler et al, indeed disclose Applicant’s amended claim language, as discussed in the updated rejection.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        March 25, 2022